In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00089-CV



          PAMELA LOU BURDEN, Appellant

                            V.

        STEVEN BRADLEY BURDEN, Appellee



            On Appeal from the County Court
                 Delta County, Texas
                 Trial Court No. 1942




       Before Morriss, C.J., Carter and Moseley, JJ.
                                               ORDER
        Pamela Lou Burden appeals from a judgment against her in a forcible detainer/eviction

lawsuit. The judgment awarded Steven Bradley Burden possession of the premises to her

exclusion. A clerk’s record has been filed, and the reporter’s record for the proceeding is now

past due. Pamela has filed multiple affidavits of indigence, which were not timely contested by

any proper party, and has requested preparation of a free record. See TEX. R. APP. P. 20.1.

        Pamela is, therefore, presumptively indigent. A court reporter is to prepare, without cost,

a statement of facts in a civil case only if

                        (1)     an affidavit of inability to pay the cost of the appeal has
                been filed under the Texas Rules of Appellate Procedure; and
                        (2)     the trial judge finds:
                                (A)      the appeal is not frivolous; and
                                (B)      the statement of facts and the clerk’s transcript is
                        needed to decide the issue presented by the appeal.
                (b)     In determining whether an appeal is frivolous, a judge may
        consider whether the appellant has presented a substantial question for appellate
        review.
                (c)     The trial judge may order a clerk of a court to prepare a transcript,
        or any part of the transcript, necessary for making the determination required by
        Subsection (a)(2).

TEX. CIV. PRAC. & REM. CODE ANN. § 13.003 (West 2002).

        The findings required before we can determine whether the court reporter is required to

transcribe this record without cost have not been made by the trial court. We, therefore, abate

this appeal to the trial court so that such findings can be made. The trial court may conduct a

hearing if necessary.

        The trial court’s findings concerning the above matters shall be provided in a

supplemental clerk’s record. The supplemental clerk’s record and the reporter’s record of any

                                                 2
hearing that is conducted shall be prepared immediately, and shall be received by this Court no

later than September 20, 2013.

       All appellate timetables are stayed pending further notice of this Court.

       IT IS SO ORDERED.



                                             BY THE COURT



Date: September 10, 2013




                                                3